Citation Nr: 1608564	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent for a right below-the-knee amputation.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left below-the-knee amputation. 

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.  

4.  Entitlement to an initial rating greater than 30 percent for adjustment disorder with anxiety and depressed mood.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2012, the RO, in pertinent part, granted compensation under 38 U.S.C.A. § 1151 for a right below-the-knee amputation and assigned a 100 percent rating from July 26, 2012 (based on the need for convalescence) and a 40 percent rating from November 1, 2012.  The Veteran disagreed with the 40 percent rating and perfected this appeal.  

In March 2014, the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood and assigned a 30 percent rating from March 11, 2013; denied entitlement to SMC based on the need for aid and attendance or at the housebound rate; and denied entitlement to compensation under 38 U.S.C.A. § 1151 for a left below-the-knee amputation.  The Veteran disagreed with the decision and perfected this appeal.  

The issue of entitlement to a TDIU rating is inferred herein and will be discussed in further detail below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim of entitlement to TDIU is "part of," and not separate from, a claim of entitlement to an increased rating).

The Veteran requested a videoconference hearing and this was scheduled for July 9, 2015.  On the date of the hearing, the RO received correspondence from the Veteran's attorney indicating that he waived his videoconference hearing.  The Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In the same correspondence, the attorney indicated the Veteran would submit materials in the very near future and that he waived RO review.  To date, such evidence has not been received.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, additional development is needed prior to consideration on the merits.  See 38 C.F.R. § 3.159(c) (2015).  

Evidence of record shows the Veteran receives VA treatment.  Records from the VA Medical Center in Oklahoma City were last printed in April 2013.  Updated records should be obtained.  

A December 2010 letter from the Social Security Administration indicates the Veteran filed a claim for disability benefits.  A March 2011 VA record indicates the Veteran was now on Social Security disability.  These records are potentially relevant to the appeal and should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
Evaluation for a right below-the-knee amputation

VA records show the Veteran underwent a right below-the-knee amputation in July 2012.  Pursuant to the rating schedule, a 40 percent rating is assigned for amputation at a lower level, permitting prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5165 (2015).  A 60 percent rating is assigned for amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71a, Diagnostic Code 5164 (2015).

On review, it is unclear whether the Veteran is able to wear a prosthesis and he was not provided a VA examination to determine the nature and severity of his disability.  A current VA examination is needed.  

Compensation under 38 U.S.C.A. § 1151 for a left below-the-knee amputation

In January 2013, the Veteran underwent a left below-the-knee amputation.  He argues this was due to VA negligence in failing to appropriately treat gangrene.  

This issue was last addressed in the November 2014 statement of the case.  Since that time, VA added additional documents to the electronic claims folder.  Specifically, the Compensation Service sent information to the Muskogee RO regarding a settlement under the Federal Tort Claims Act.  This information is relevant to the § 1151 claim and should be considered.  

SMC based on the need for aid and attendance or at the housebound rate

In February 2013, while the Veteran was still hospitalized for his left below-the-knee amputation, his VA physician completed a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  This shows the Veteran's activities were restricted by bilateral amputations and heart disease; however, it is unclear whether the Veteran requires regular aid and attendance and if so, whether it is due to service-connected disability.  Under these circumstances, the Veteran should be provided a VA examination.  This issue is also inextricably intertwined with issues remanded herein.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Evaluation for adjustment disorder with anxiety and depressed mood

This issue must be deferred pending the receipt of VA and Social Security records.  

TDIU

A September 2010 statement from a VA physician indicates the Veteran had a number of medical conditions which make working difficult for him.  This included bilateral peripheral neuropathy affecting his feet.  A March 2011 VA record indicates the Veteran was on Social Security disability and was not able to work.  The Veteran subsequently underwent bilateral below-the-knee amputations and is currently receiving compensation under § 1151 for the right knee and is seeking compensation under § 1151 for the left knee.  The Board notes that 38 U.S.C.A. § 1151 disabilities may serve as the basis of an individual unemployability award.  See M21-1, Part IV.ii.2.G.4.e.

The TDIU issue should be developed on remand.  It is also inextricably intertwined with the issues remanded.  See Harris.

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in Oklahoma City, Oklahoma for the period from April 2013 to the present.  

2.  Request records from the Social Security Administration pertaining to any award of disability benefits.  

3.  Schedule the Veteran for a VA examination to determine the nature and severity of the right below-the-knee amputation.  The electronic claims folder must be available for review.  

In accordance with the latest applicable worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and findings related to the right below-the-knee amputation.  The examiner is specifically requested to indicate whether the Veteran is able to wear a prosthesis.  A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for a VA aid and attendance/housebound examination.  The electronic claims folder must be available for review.  

The examiner is requested to indicate whether the Veteran, as a result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  In making this determination, the examiner is requested to discuss the Veteran's ability for self-care.  The examiner should also indicate whether, as a result of service-connected disability, the Veteran is substantially confined to his dwelling and immediate premises.  A complete rationale must be provided for any opinion offered.

5.  Develop the claim for a TDIU.  This includes asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

6.  Upon completion of the requested development, and any additional development deemed appropriate, readjudicate the issues of entitlement to an initial rating greater than 40 percent for a right below-the-knee amputation; entitlement to compensation under 38 U.S.C.A. § 1151 for a left below-the-knee amputation; entitlement to SMC based on the need for aid and attendance or at the housebound rate; and entitlement to an initial rating greater than 30 percent for adjustment disorder with anxiety and depressed mood.  All evidence received since the April 2014 statement of the case must be considered.  The issue of entitlement to a TDIU must also be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




